REYNOLDS, J.
Raleigh A. Hunter and Mrs. Annie Hunter Medlin, wife of Arthur Medlin, sued W. N. Traylor and Tobin R. Hodge and Rayville State, Bank, seeking judgment against them in solido for $210.08, with legal interest thereon from December 15, J.911, alleging that on that date, W. N. Traylor, as sheriff of the parish of Richland, deposited $420.16 in the Rayville Sta,te Bank to his own credit as such sheriff for account of the suit of T. F. Spruell vs. The Heirs of Raleigh and Janie Hunter, No. 3716, being the proceeds of the sale of certain lands made under a judgment of the district court of Rich-land parish; that one-half of the amount so deposited belonged to Edward Hunter, and had since been paid to him, and that the remaining $210.08 was the property of plaintiffs and their sister, Florence Hunter, since deceased; that Florence Hunter had died unmarried, intestate, leaving neither father nor mother, and that they were her only brother and sister and her sole heirs; that at the time of the suit they were minors and represented therein by Tobin R. Hodge as curator ad hoc.
Each of the defendants filed an exception of no cause of action. The exceptions filed by Traylor and Hodge were sustained. That filed by the Rayville State Bank was overruled, and thereupon the bank answered, denying knowledge of the alleged, *144deposit, and denying liability. On the issue joined between plaintiffs and the bank, judgment was rendered in favor of the plaintiffs for $173.06, with legal interest thereon from December 15, 1911, and the bank appealed.
OPINION
EXCEPTION OF NO CAUSE OF ACTION
The exception was founded upon the theory that there was no privity of contract between plaintiffs and the bank, and that, if the bank was liable to any one, i,t was to Traylor. It is not disputed that the fund was the property of plaintiffs, and, Traylor being a party defendant to the suit, and not asserting any claim to the fund on his own account or denying the plaintiffs’ right thereto, we think the exception was properly overruled.